Dismissed and Memorandum Opinion filed October 17, 2013




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00876-CR

                     ALEX MELVIN WADE, JR., Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 285866

                  MEMORANDUM                       OPINION


      Appellant Alex Melvin Wade, Jr. filed a “petition for writ of error coram
nobis” in the district court, challenging the validity of the court’s 1978 judgment
finding appellant guilty of the offense of theft. The district court denied appellant’s
petition and appellant has filed a pro se notice of appeal from that order.

      The purpose of the writ of error coram nobis is to bring before the court
rendering the judgment matters of fact which, if known at the time the judgment
was rendered, would have prevented its rendition. Ex parte McKenzie, 115 Tex.
Crim. 315, 29 S.W.2d 771, 772 (Tex. Crim. App. 1930). The Court of Criminal
Appeals of Texas has long held that the writ has no application in this State. See Ex
parte Massey, 157 Tex. Crim. 491, 249 S.W.2d 599, 601 (Tex. Crim. App. 1952).

      Even if the motion could be construed as a request for habeas corpus relief,
however, this court would not have jurisdiction to consider this appeal. Only the
Court of Criminal Appeals has jurisdiction over matters related to post-conviction
relief from a final felony conviction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim. Proc. Ann.
art. 11.07; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
Eighth   Dist., 910 S.W.2d 481,   483   (Tex.   Crim.    App.   1995) (holding
that article11.07 provides the exclusive means to challenge a final felony
conviction).

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish C Tex. R. App. P. 47.2(b)




                                         2